                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

   ROBERTO MAZZONI,                                )
                                                   )
            Plaintiff,                             )
                                                   )
   v.                                              )       Case No. 3:19-cv-00373-JRG-DCP
                                                   )
   SYNCHRONY FINANCIAL                             )
   and SYNCHRONY BANK                              )
                                                   )
            Defendants.                            )


                     SYNCHRONY BANK’S ANSWER AND AFFIRMATIVE
                           DEFENSES TO PLAINTIFF’S COMPLAINT


           Defendant Synchrony Bank (“Synchrony”), by and through its undersigned counsel, files

 its Answer and Affirmative Defenses To Plaintiff’s Complaint (“Complaint”) stating as follows:

           In answering the Complaint, Synchrony states that it is responding to allegations on behalf

 of itself, Synchrony Bank, only. Synchrony denies any and all allegations not specifically admitted

 herein.

                                       AS TO INTRODUCTION

 1.        This action arises out of Defendants Synchrony Financial and/or Synchrony Bank’s

           (collectively “Synchrony”) repeated violations of the Telephone Consumer Protection

           Act, 47 U.S.C. §§ 227 et seq. (“TCPA”), and the state law claim of intrusion upon the

           solitude and/or seclusion of Plaintiff’s private affairs.

 ANSWER: The allegations set forth in Paragraph 1 constitute conclusions of law to which no

 response is required. To the extent that a response is required, Synchrony denies the allegations

 in Paragraph 1. By way of further response, Synchrony denies that Plaintiff is entitled to any



Case 3:19-cv-00373-JRG-DCP Document 12 Filed 11/12/19 Page 1 of 19 PageID #: 32
 relief claimed in the Complaint, or any relief whatsoever.


                              AS TO JURISDICTION AND VENUE

 2.      Jurisdiction of this Court arises under 28 U.S.C. § 1331, 47 U.S.C. § 227, and pursuant

 to 28 U.S.C. § 1367 for pendent state law claims.

 ANSWER: The allegations set forth in Paragraph 2 constitute conclusions of law to which no

 response is required. To the extent that a response is required, Synchrony admits that this Court

 has jurisdiction over Plaintiff’s claims.

 3.      Venue is proper in this District because Plaintiff resides here and Defendants

         transact business here.

 ANSWER: The allegations set forth in Paragraph 3 constitute conclusions of law to which no

 response is required. To the extent that a response is required, Synchrony denies that venue is

 proper in this district.

                                             AS TO PARTIES

 4.      Plaintiff Roberto Mazzoni (Plaintiff) is a natural person who resides in Jefferson

         County, Tennessee, and is a “person” as defined by 47 U.S.C. § 153(39).

 ANSWER: The allegations set forth in Paragraph 4 constitute conclusions of law to which no

 response is required. To the extent that a response is required, Synchrony is without sufficient

 knowledge and or information to form a belief as to the truth of the allegations in Paragraph 4 and,

 therefore, denies the allegations.

 5.      Synchrony Financial is a Delaware corporation not licensed to conduct business in

         Tennessee, and with a principal office located at 777 Long Ridge Road, Stamford, CT

         06902. Its registered agent is The Corporation Trust Company, Corporation Trust

         Center, 1209 Orange St., Wilmington, DE, 19801.



Case 3:19-cv-00373-JRG-DCP Document 12 Filed 11/12/19 Page 2 of 19 PageID #: 33
 ANSWER: In response to Paragraph 5, Synchrony admits only that Synchrony Financial is its parent

 entity and that its principal office is at 777 Long Ridge Road, Stamford, CT 06902. Synchrony denies

 any remaining allegations in Paragraph 5.

 6.     Synchrony Bank is a financial institution and wholly owned subsidiary of Synchrony

        Financial and not licensed to conduct business in Tennessee, which is headquartered at

        170 West Election Road Suite 125 Draper, UT 84020. Upon information and belief its

        President is Brian Doubles and can be served at 777 Long Ridge Road, Stamford, CT

        06902.

 ANSWER: In response to Paragraph 6, Synchrony admits only that it is a wholly owned subsidiary

 of Synchrony Financial. By way of further response, Synchrony responds that it is a federally

 chartered savings institution with its charter home office located at 170 West Election Road, Suite

 125, Draper, Utah 84020. Synchrony denies any remaining allegations in Paragraph 6.


                              AS TO FACTUAL ALLEGATIONS

 7.     Beginning in the middle of June 2019 Defendants began calling Plaintiff on his cell

        phone (865-809-0850) leaving pre-recorded messages, sometimes as often as 15 or

        more times a day every day of the week from several different numbers, for a total of

        what Plaintiff estimates is over fifteen-hundred (1500) calls.

 ANSWER: In response to Paragraph 7, Synchrony admits that it attempted to contact Plaintiff via

 telephone concerning several of his Synchrony Bank credit cards with delinquent balances.

 Synchrony lacks knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 7 and, therefore, denies the allegations.

 8.     The calls to Plaintiff’s cell phone came from numerous toll-free telephone numbers

        including 877-488-3647, 855-228-9842, 866-419-9370, 866-873-5580, 855-341-9750, 866-




Case 3:19-cv-00373-JRG-DCP Document 12 Filed 11/12/19 Page 3 of 19 PageID #: 34
        771-1104, 855-881-0392, 855-881-0416, 844-377-4136, 800-292-7508, 866-532-0424, 855-

        440-1754, and other telephone numbers owned by or that have been assigned to

        Defendants for receiving or placing telephone calls.

 ANSWER: Synchrony is without sufficient knowledge and or information to form a belief as to

 the truth of the allegations in Paragraph 8 and, therefore, denies the allegations.

 9.     Due to the volume of calls to Plaintiff’s cell phone he asked Defendants on at least two

        occasions in June/July to stop calling his cell phone.

 ANSWER: Synchrony denies the allegations in Paragraph 9. By way of further response,

 Synchrony has no record of communicating with Plaintiff in June or July of 2019.

 10.    Further, on August 28, 2019, August 29, 2019, and August 31, 2019 Plaintiff additionally

        demanded Defendants to stop calling his cell phone.

 ANSWER: In response to Paragraph 10, Synchrony admits only that connected calls occurred

 with Plaintiff on August 28 and August 29, 2019. Synchrony denies the remaining allegations in

 Paragraph 10.

 11.    Despite his request, Defendants continued to call his cell phone several times a day, every

        day of the week.

 ANSWER: Synchrony denies the allegations in Paragraph 11.

 12.    Plaintiff received a lot of the phone calls during work hours and was unable to answer

        them, or stopped answering them because he knew would not be able to make the

        payments they were requesting, so after his phone would ring 5-6 times, it would

        automatically go to voice mail and Defendants would leave their prerecorded messages.

 ANSWER: Synchrony is without sufficient knowledge and or information to form a belief as to

 the truth of the allegations in Paragraph 12 and, therefore, denies the allegations.




Case 3:19-cv-00373-JRG-DCP Document 12 Filed 11/12/19 Page 4 of 19 PageID #: 35
 13.    Defendant left a series of at least 3 pre-recorded messages in Plaintiff’s voice mailbox.

        Each message was of one with substantially the following form:

                “Please return our call at 1-866-419-9370. For faster service visit our
                website at www.mysynchrony.com. Our mailing address is 170 W
                Election road suite 125, draper UT 84020. Again please call 866-419-
                9370. This is a recording.”

                “Regarding Synchrony Car Care. Please return our call at 1-866-873-
                5580.     For      faster   service    visit     our     website     at
                www.mysychrony.com/carcare. Our mailing address is 170 W Election
                road suite 125, draper UT 84020. Again please call 866-873-5580. This is
                a recording.”

                “Regarding Amazon.com Store Card. Please return our call at 1-866-
                771-     1104.   For    faster   service   visit    our   website    at
                www.syncbank.com/amazon. Our mailing address is 170 W Election
                road suite 125, draper UT 84020. Again please call 1-866-771-1104. This
                is a recording. Thank you”.

 ANSWER: Synchrony is without sufficient knowledge and or information to form a belief as to

 the truth of the allegations in Paragraph 13 and, therefore, denies the allegations.

 14.    The messages left on Plaintiff’s voice mail service featured an identical cadence and

        timbre which suggests that each message was pre-recorded, rather than

        contemporaneously left by a human caller. In addition to stating the message was a

        recording.

 ANSWER: Synchrony is without sufficient knowledge and or information to form a belief as to

 the truth of the allegations in Paragraph 14 and, therefore, denies the allegations.

 15.    At no time did plaintiff directly provide Defendants with his permission to call him

        using an automatic telephone dialing system or pre-recorded messages.

 ANSWER: Synchrony denies the allegations in Paragraph 15. By way of further response,

 Synchrony denies that it uses an automatic telephone dialing system, or “ATDS”, as that term is

 defined in the Telephone Consumer Protection Act, 47 U.S.C. 227 et seq.




Case 3:19-cv-00373-JRG-DCP Document 12 Filed 11/12/19 Page 5 of 19 PageID #: 36
 16.    Plaintiff, on more than one occasion, instructed the Defendants to cease placing the

        prerecorded calls to his cellular phone. As consequence, whatever consent Defendants

        had, if any, was effectively revoked pursuant to Plaintiff’s instructions.

 ANSWER: Synchrony denies the allegations in Paragraph 16.

 17.    The telephone number Defendants called was assigned to a cell phone service for

        which Plaintiff incurs a charge for all incoming calls pursuant to 47 U.S.C. § 227

        (b)(1)(A)(iii).

 ANSWER: Synchrony is without sufficient knowledge and or information to form a belief as to

 the truth of the allegations in Paragraph 17 and, therefore, denies the allegations.

 18.    Each automated call placed by Defendants to Plaintiff’s cell phone was made using

        an “automatic telephone dialing system or an artificial or prerecorded voice” as

        defined by 47 U.S.C. § 227 (b)(1)(A).

 ANSWER: The allegations set forth in Paragraph 18 constitute conclusions of law to which no

 response is required. To the extent a response is required, Synchrony denies the allegations in

 Paragraph 18. By way of further response, Synchrony denies that it uses an automatic telephone

 dialing system, or “ATDS”, or “artificial or prerecorded voice” as those terms are defined in the

 Telephone Consumer Protection Act, 47 U.S.C. 227 et seq.

 19.    Each automated call placed by Defendants to Plaintiff’s cell phone constituted a call

        that was not for “emergency purposes” as defined by 47 U.S.C § 227 (b)(1)(A).

 ANSWER: The allegations set forth in Paragraph 18 constitute conclusions of law to which no

 response is required. To the extent a response is required, Synchrony denies the allegations in

 Paragraph 19.

 20.    Plaintiff did not expressly consent to Defendants’ placement of telephone calls to his




Case 3:19-cv-00373-JRG-DCP Document 12 Filed 11/12/19 Page 6 of 19 PageID #: 37
        cell phone, pursuant to 47 U.S.C. § 227 (b)(1)(A).

 ANSWER: The allegations set forth in Paragraph 20 constitute conclusions of law to which no

 response is required. To the extent a response is required, Synchrony denies the allegations in

 Paragraph 20.

 21.    According to findings by the Federal Communication Commission (“FCC”), the agency

        Congress vested with authority to issue regulations implementing the TCPA, such calls

        as those alleged herein are prohibited because, as Congress found, automated or

        prerecorded telephone calls are a greater nuisance and invasion of privacy, and such

        calls can be costly and inconvenient. The FCC also recognized that wireless customers

        are charged for incoming calls whether they pay in advance or after the minutes are

        used. Rules and Regulations Implementing the Telephone Consumer Protection Act of

        1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014 (2003).

 ANSWER: In response to Paragraph 21, Synchrony answers that to the extent the allegations

 reference an opinion of the Federal Communications Commission (“FCC”), the plain text of the

 opinion speaks for itself: Synchrony denies the allegations to the extent Plaintiff misquotes,

 misstates, mischaracterizes, misrepresents or takes out of context the content of the quoted FCC

 opinion, and denies any remaining allegations in Paragraph 21.     By way of further response,

 Synchrony denies the allegations to the extent that the quoted FCC order was overturned by ACA

 Int'l v. Fed. Communications Comm'n, 885 F.3d 687 (D.C. Cir. 2018).

 18.    In enacting the TCPA, Congress intended to give consumers a choice as to how creditors

        and telemarketers may call them, and made specific findings that “[t]echnologies that

        might allow consumers to avoid receiving such calls are not universally available, are

        costly, are unlikely to be enforced, or place an inordinate burden on the consumer.




Case 3:19-cv-00373-JRG-DCP Document 12 Filed 11/12/19 Page 7 of 19 PageID #: 38
        TCPA, Pub.L. No. 102–243, § 11. Toward this end, Congress found that:

                Banning such automated or prerecorded telephone calls to the home,
                except when the receiving party consents to receiving the call or when
                such calls are necessary in an emergency situation affecting the health
                and safety of the consumer, is the only effective means of protecting
                telephone consumers from this nuisance and privacy invasion, Id. at §
                12; cited in Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL
                3292838, at* 4 (N.D. Ill. Aug. 10, 2012). Congress also specifically found
                that:

                the evidence presented to the Congress indicates that automated or
                prerecorded calls are a nuisance and an invasion of privacy, regardless
                of the type of call….

        Id. at §§ 12-13. See also, Mims, 132 S.Ct. at 744.

        Judge Easterbrook stated it this way:

                The Telephone Consumer Protection Act (TCPA or “the Act”), 47
                U.S.C. § 227, is well known for its provisions limiting junk-fax
                transmissions. A less- litigated part of the Act curtails the use of
                automated dialers and prerecorded messages to cell phones, whose
                subscribers often are billed by the minute as soon as the call is
                answered—and routing a call to voicemail counts as answering the call.
                An automated call to a landline phone can be an annoyance; an
                automated call to a cell phone adds expense to annoyance.

        Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012). 1

 ANSWER: In response to this Paragraph, Synchrony answers that to the extent the allegations

 reference unrelated judicial opinions and/or statutes, the plain text of the judicial opinions and/or

 statutes speak for themselves: Synchrony denies the allegations to the extent Plaintiff misquotes,

 misstates, mischaracterizes, misrepresents or takes out of context the content of the quoted

 opinions and/or statutes, and denies any remaining allegations in this Paragraph.

 19.    Under the TCPA, and pursuant to the FCC’s January 2008 Declaratory Ruling,

        the burden is on the Defendant to demonstrate that Plaintiff provided express consent


 1
        This Answer follows the numbering used by Plaintiff in his Complaint.



Case 3:19-cv-00373-JRG-DCP Document 12 Filed 11/12/19 Page 8 of 19 PageID #: 39
        within the meaning of the statute. FCC Declaratory Ruling, 23 F.C.C.R. at 565 (¶ 10).

 ANSWER: In response to this Paragraph, Synchrony answers that to the extent the allegations

 reference an opinion of the Federal Communications Commission (“FCC”), the plain text of the

 opinion speaks for itself: Synchrony denies the allegations to the extent Plaintiff misquotes,

 misstates, mischaracterizes, misrepresents or takes out of context the content of the quoted FCC

 opinion, and denies any remaining allegations this Paragraph.      By way of further response,

 Synchrony responds that Plaintiff provided express consent to call the subject number on multiple

 occasions.

 22.    Defendants placing calls to Plaintiff’s cellular telephone after having been told to stop

        constitutes willful and knowing violations of the TCPA.

 ANSWER: The allegations set forth in Paragraph 22 constitute conclusions of law to which no

 response is required. To the extent that a response is required, Synchrony denies the allegations

 in Paragraph 22.

 23.    The above-detailed conduct by Defendants was conduct in violation of multiple

        provisions of the TCPA including, but not limited to the above-cited provisions of

        the TCPA and was an intrusion upon seclusion of the Plaintiff which has resulted in

        actual damages to the Plaintiff.

 ANSWER: The allegations set forth in Paragraph 23 constitute conclusions of law to which no

 response is required. To the extent that a response is required, Synchrony denies the allegations

 in Paragraph 23. By way of further response, Synchrony denies that Plaintiff is entitled to any

 relief claimed in the Complaint, or any relief whatsoever.

 24.    Plaintiff has suffered actual damages as a result the constant barrage of telephone

        calls by these Defendants in the form of monetary damages, anger, anxiety, emotional




Case 3:19-cv-00373-JRG-DCP Document 12 Filed 11/12/19 Page 9 of 19 PageID #: 40
          distress, fear, frustration, upset, humiliation, and embarrassment, as well as suffering

          from unjustified and abusive invasions of personal privacy.

  ANSWER: The allegations set forth in Paragraph 24 constitute conclusions of law to which no

  response is required. To the extent that a response is required, Synchrony denies the allegations

  in Paragraph 24. By way of further response, Synchrony denies that Plaintiff is entitled to any

  relief claimed in the Complaint, or any relief whatsoever.


                                       AS TO TRIAL BY JURY

  25.     Plaintiff is entitled to and hereby respectfully demands a trial by jury. U.S.

          Const. amend. 7; Fed.R.Civ.P. 38.

  ANSWER: In response to Paragraph 25, Synchrony answers that the disputes alleged in the

  Complaint are controlled by valid and binding arbitration provisions contained within each of the

  governing account agreements for Plaintiff’s Synchrony credit card accounts, and accordingly

  Plaintiff has waived his right to a trial by jury.


                                     AS TO CAUSES OF ACTION

                                            AS TO COUNT I

  26.     Plaintiff incorporates by reference all of the above paragraphs of this

          Complaint as though fully stated herein.

  ANSWER: Synchrony incorporates by reference its responses to the preceding Paragraphs of its

  Answer as though fully stated herein.

  27.     The foregoing acts and omissions of Defendants and its agents constitute numerous

          and multiple negligent violations of the TCPA including, but not limited to each and

          every one of the above-cited provisions of 47 U.S.C. §§ 227 et seq.




Case 3:19-cv-00373-JRG-DCP Document 12 Filed 11/12/19 Page 10 of 19 PageID #: 41
  ANSWER: The allegations set forth in Paragraph 27 constitute conclusions of law to which no

  response is required. To the extent that a response is required, Synchrony denies the allegations in

  Paragraph 27. By way of further response, Synchrony denies that Plaintiff is entitled to any relief

  claimed in the Complaint, or any relief whatsoever.

  28.    As a result of Defendants’ negligent violations of 47 U.S.C. §§ 227 et seq., Plaintiff is

         entitled to an award of $500.00 in statutory damages, for each and every violation,

         pursuant to 47 U.S.C. § 227(b)(3)(B).

  ANSWER: The allegations set forth in Paragraph 28 constitute conclusions of law to which no

  response is required. To the extent that a response is required, Synchrony denies the allegations in

  Paragraph 28. By way of further response, Synchrony denies that Plaintiff is entitled to any relief

  claimed in the Complaint, or any relief whatsoever.


                                          AS TO COUNT II

  29.    Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

         though fully stated herein.

  ANSWER: Synchrony incorporates by reference its responses to the preceding Paragraphs of its

  Answer as though fully stated herein.

  30.    The foregoing acts and omissions of Defendants constitute numerous and multiple

         knowing and/or willful violations of the TCPA including, but not limited to each and

         every one of the above-cited provisions of 47 U.S.C. §§ 227 et seq.

  ANSWER: The allegations set forth in Paragraph 30 constitute conclusions of law to which no

  response is required. To the extent that a response is required, Synchrony denies the allegations in

  Paragraph 30. By way of further response, Synchrony denies that Plaintiff is entitled to any relief

  claimed in the Complaint, or any relief whatsoever.




Case 3:19-cv-00373-JRG-DCP Document 12 Filed 11/12/19 Page 11 of 19 PageID #: 42
  31.    As a result of Defendants’ knowing and/or willful violations of 47 U.S.C. §§ 227 et

         seq., Plaintiff is entitled to treble damages, as provided by statute, up to $1,500.00,

         for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §

         227(b)(3)(C).

  ANSWER: The allegations set forth in Paragraph 31 constitute conclusions of law to which no

  response is required. To the extent that a response is required, Synchrony denies the allegations in

  Paragraph 31. By way of further response, Synchrony denies that Plaintiff is entitled to any relief

  claimed in the Complaint, or any relief whatsoever.


                                          AS TO COUNT III

  32.    Plaintiff incorporates by reference all of the above paragraphs as though fully stated

         herein.

  ANSWER: Synchrony incorporates by reference its responses to the preceding Paragraphs of its

  Answer as though fully stated herein.

  33.    The persistent and repeated telephone calls have amounted to the level of abusive

         and/or harassing.

  ANSWER: The allegations set forth in Paragraph 33 constitute conclusions of law to which no

  response is required. To the extent that a response is required, Synchrony denies the allegations.

  34.    The persistent and repeated telephone calls are an intrusion upon the solitude and/or

         seclusion of Plaintiff’s private affairs.

  ANSWER: The allegations set forth in Paragraph 34 constitute conclusions of law to which no

  response is required. To the extent that a response is required, Synchrony denies the allegations.

  35.    The Defendants’ conduct is at minimum reckless, if not willful.

  ANSWER: The allegations set forth in Paragraph 35 constitute conclusions of law to which no




Case 3:19-cv-00373-JRG-DCP Document 12 Filed 11/12/19 Page 12 of 19 PageID #: 43
  response is required. To the extent that a response is required, Synchrony denies the allegations.

  36.    The persistent and repeated telephone calls are, or would be, highly offensive to a

         reasonable person.

  ANSWER: The allegations set forth in Paragraph 36 constitute conclusions of law to which no

  response is required. To the extent that a response is required, Synchrony denies the allegations.

  37.    Plaintiff has suffered and continues to suffer actual damages, including without

         limitation,   out-of-pocket    expenses,     annoyance,     aggravation,     inconvenience,

         humiliation, embarrassment, and emotional distress.

  ANSWER: Synchrony denies the allegations in Paragraph 37. By way of further response,

  Synchrony denies that Plaintiff is entitled to any relief claimed in the Complaint, or any relief

  whatsoever.


                         DEFENSES AND AFFIRMATIVE DEFENSES

         Synchrony hereby alleges the following separate and distinct defenses and affirmative

  defenses without conceding that it necessarily bears the burden of proof or persuasion on any of

  the same.

                                         FIRST DEFENSE
                                       (Failure to State a Claim)

         The Complaint, and each claim therein, fails to set forth facts sufficient to state a claim

  against Synchrony upon which relief may be granted.

                              SECOND AFFIRMATIVE DEFENSE
                                         (Waiver)

         Plaintiff’s claims are barred by the equitable doctrine of waiver.

                               THIRD AFFIRMATIVE DEFENSE
                                (Consent/Acquiescence/Ratification)

         Plaintiff acquiesced in, consented to and/or ratified the acts and omissions alleged in the



Case 3:19-cv-00373-JRG-DCP Document 12 Filed 11/12/19 Page 13 of 19 PageID #: 44
  Complaint.

                               FOURTH AFFIRMATIVE DEFENSE
                                     (Lack of Specificity)

         The claims of Plaintiff are uncertain, ambiguous, and unintelligible.

                                FIFTH AFFIRMATIVE DEFENSE
                                       (Judicial Estoppel)

         Plaintiff is a debtor in bankruptcy with a Chapter 7 Petition currently pending in the

  Bankruptcy Court for the Eastern District of Tennessee at 3:19-bk-33128-SHB. All of the events

  alleged in the Complaint occurred prior to the filing of his bankruptcy petition. Plaintiff failed to

  schedule his claims against Synchrony on his bankruptcy petition, thus these claims are assets of

  the Chapter 7 Trustee for the benefit of the bankruptcy estate. Plaintiff should be barred from

  bringing this unscheduled litigation against Synchrony.

                                SIXTH AFFIRMATIVE DEFENSE
                                     (Prior Express Consent)

         Although Synchrony denies any liability or wrongdoing alleged in the Complaint,

  Plaintiff’s TCPA claim would also be barred because he gave prior express consent to Synchrony

  to contact him on his cellular phone. See 47 U.S.C. §227(b)(1)(a).

                              SEVENTH AFFIRMATIVE DEFENSE
                                (Ineffective Revocation of Consent)

         To the extent that Plaintiff contends that he revoked consent to call him, such revocation

  was ineffective under equitable principles applicable to consent and revocation.

                               EIGHTH AFFIRMATIVE DEFENSE
                               (Consent as a Material Term of Contract)

         Although Synchrony denies any liability or wrongdoing alleged in the Complaint,

  Plaintiff’s TCPA claim is barred because Plaintiff gave prior consent to Synchrony to contact him

  on his cellular phone as part of the contract and that consent cannot be unilaterally revoked. See




Case 3:19-cv-00373-JRG-DCP Document 12 Filed 11/12/19 Page 14 of 19 PageID #: 45
  Reyes v. Lincoln Automotive Financial Services, No. 16-2104-cv, 2017 WL 2675363 (2d Cir. June

  22, 2017).

                                NINTH AFFIRMATIVE DEFENSE
                                     (Statute of Limitations)

         Plaintiff’s claims are barred in whole or in part by the applicable statute of limitations.


                                TENTH AFFIRMATIVE DEFENSE
                                          (Laches)

         Plaintiff’s claims are barred in whole or in part by the equitable doctrine of laches.

                            ELEVENTH AFFIRMATIVE DEFENSE
                          (Consistent with Law and Applicable Regulations)

         The Complaint and each claim set forth therein are barred because Synchrony’s conduct

  was consistent with all applicable laws and regulations.

                              TWELFTH AFFIRMATIVE DEFENSE
                                       (Good Faith)

         Plaintiff’s claims are barred because Synchrony’s conduct was at all times undertaken in

  good faith.

                           THIRTEENTH AFFIRMATIVE DEFENSE
                                    (Bona Fide Error)

         Although Synchrony denies any liability in this matter, it contends that any alleged acts or

  omissions giving rise to Plaintiff’s claims are the result of innocent mistake and/or bona fide error

  despite reasonable procedures implemented by Synchrony. Synchrony acted in good faith and in

  accordance with reasonable commercial standards, thus precluding any recovery by Plaintiff

  against Synchrony.

                           FOURTEENTH AFFIRMATIVE DEFENSE
                                     (No Causation)

         Plaintiff is barred, in whole or in part, from recovering from Synchrony on any of Plaintiff’s




Case 3:19-cv-00373-JRG-DCP Document 12 Filed 11/12/19 Page 15 of 19 PageID #: 46
  claims because there is no causal relationship between any injury alleged to have been suffered

  and any act of Synchrony.

                                      FIFTEENTH DEFENSE
                                         (Fault of Plaintiff)

         If Plaintiff suffered or sustained any loss, injury, damage or detriment, the same was

  directly and proximately caused and contributed to by the breach, conduct, acts, omissions,

  activities, carelessness, recklessness, negligence, and/or intentional misconduct of Plaintiff, and

  not by Synchrony.

                            SIXTEENTH AFFIRMATIVE DEFENSE
                                     (Fault of Others)

         If Plaintiff suffered or sustained any loss, injury, damage or detriment, the same was

  directly and proximately caused and contributed to by the breach, conduct, acts, omissions,

  activities, carelessness, recklessness, negligence, and/or intentional misconduct of others, and not

  by Synchrony.

                                    SEVENTEENTH DEFENSE
                                         (No Damages)

         Plaintiff did not suffer any damages.

                                     EIGHTEENTH DEFENSE
                                       (Speculative Damages)

         Plaintiff’s alleged damages are speculative and not capable of being determined with

  reasonable certainty.

                            NINTEENTH AFFIRMATIVE DEFENSE
                                 (Failure to Mitigate Damages)

         Plaintiff failed to take proper and reasonable steps to avoid, minimize, or mitigate his

  alleged damages and, to the extent of such failure, the damages allegedly incurred by Plaintiff, if

  any, should be reduced accordingly or eliminated entirely.




Case 3:19-cv-00373-JRG-DCP Document 12 Filed 11/12/19 Page 16 of 19 PageID #: 47
                             TWENTIETH AFFIRMATIVE DEFENSE
                                       (Justification)

         The acts and omissions alleged in the Complaint were justified, proper, legal, fair, and not

  done in degradation of Plaintiff’s rights or legal interests.

                           TWENTY-FIRST AFFIRMATIVE DEFENSE
                                (Lack of Intent or Willfulness)

         Synchrony specifically denies acting with any willfulness, oppression, fraud, or malice

  towards Plaintiff or others.

                         TWENTY-SECOND AFFIRMATIVE DEFENSE
                                   (No Concrete Injury)

         Plaintiff suffered no actual “concrete” injury and therefore lacks Article III standing.

  Spokeo, Inc. v. Robins, 136 S.Ct. 1540 (2016). Among other things, Plaintiff was not charged for

  the calls made to his cell phone and he articulates no actual damages for his TCPA claims. Plaintiff

  also suffered no actual concrete injury to the extent that he blocked any incoming calls from

  Synchrony or his phone did not ring or he chose not to answer his phone. In addition, Plaintiff

  suffered no separate or additional harm from the alleged use of automated calls that he would not

  have suffered if the calls were made manually.

                          TWENTY-THIRD AFFIRMATIVE DEFENSE
                                       (Setoff)

         Synchrony is entitled to an offset of the claims set forth in the Complaint sufficient to

  diminish or defeat the recovery thereunder by Plaintiff.

                         TWENTY-FOURTH AFFIRMATIVE DEFENSE
                                     (Preemption)

         Plaintiff’s claims for relief asserted under state statutory or common law theories are

  barred, in whole or in part, by the Supremacy Clause of the United States Constitution, Article VI,

  clause 2, to the extent those claims are preempted by federal law.




Case 3:19-cv-00373-JRG-DCP Document 12 Filed 11/12/19 Page 17 of 19 PageID #: 48
                          TWENTY-FIFTH AFFIRMATIVE DEFENSE
                                      (Arbitration)

         Some or all of Plaintiff’s claims may be subject to arbitration in accordance with the terms

  and conditions of the account and Synchrony reserves the right to compel arbitration pursuant to

  the terms and conditions of the applicable contractual agreements and/or account terms and

  conditions.

                          TWENTY-SIXTH AFFIRMATIVE DEFENSE
                               (Additional Defenses Reserved)

         Synchrony has insufficient knowledge or information upon which to form a belief as to

  whether it may have additional, as yet unstated, defenses available. Synchrony expressly reserves

  the right to assert additional defenses in the event that discovery indicates that such defenses are

  appropriate.



  WHEREFORE, Synchrony prays:

  1.     That Plaintiff takes nothing by way of the Complaint;

  2.     That judgment be entered in favor of Synchrony Bank and against Plaintiff;

  3.     That Synchrony Bank be granted such other relief as the Court deems just and proper.

  DATED: November 12, 2019


                                                     s/Brandon Criswell_____________
                                                     Brandon Criswell, BPR # 036774
                                                     Stephanie Coleman, BPR #027124
                                                     Owings, Wilson & Coleman
                                                     900 S. Gay Street, Suite 800
                                                     Knoxville, TN 37902
                                                     Attorneys for Defendant
                                                     Synchrony Bank
                                   CERTIFICATE OF SERVICE
           I hereby certify that on November 12, 2019, a true and correct copy of the foregoing was
   filed electronically, and that notice of said filing is being sent by operation of the Court’s




Case 3:19-cv-00373-JRG-DCP Document 12 Filed 11/12/19 Page 18 of 19 PageID #: 49
   electronic filing system to all parties indicated on the electronic filing receipt.


                                                                   s/ Brandon Criswell
                                                                   Brandon Criswell, BPR #036774
                                                                   900 S. Gay Street, Suite 800
                                                                   Knoxville, TN 37902
                                                                   (865) 521-3019
                                                                   Attorney for Defendant




Case 3:19-cv-00373-JRG-DCP Document 12 Filed 11/12/19 Page 19 of 19 PageID #: 50
